By the Court.
The words of the statute are, that all persons who shall for any matter of delinquency, etc. be anywise prosecuted, by any informing officer, legally appointed and *199sworn for that purpose, shall pay all the necessary cost, etc., whether on trial, they shall be found guilty or not, etc. By this statute it is that costs are taxed in, any prosecution of a, criminal nature; and if the plaintiff in error is to be excused from cost in this case, it must be upon a principle that would equally excuse him, if he had been found guilty; — which is, that the state’s attorney is not an officer mentioned in the statute. But whatever doubt there might have been upon the words of the statute, long uniform practice has removed that doubt — and the informations of the state attorney are considered as standing upon the same ground, in this respect as those of other informing officers.